The defendant, the House of the Good Shepherd, is a corporation organized under a charter granted by the legislature of this State in 1905, for the charitable purpose of providing and maintaining in the city of Hartford a home to afford protection and retreat for females who have had the misfortune to fall into crime and who may wish to reform their lives, and also for those whose evil surroundings expose them to the danger of falling into crime.
For two or three years after the institution was established, the home accommodated about thirty inmates and about twelve or fifteen Sisters. Since that time, the number of Sisters has increased to twenty-three and the number of inmates to one hundred and thirty-three. Of this latter number, seventy-seven were committed by the courts of this State, and the others either entered voluntarily, or were placed there by parents or guardians.
Under this charter, all real estate occupied and used exclusively for the purposes of said corporation is exempt from taxation. The corporation owns two pieces of land, one of which was acquired in 1902, and which is hereafter designated as the "first piece," and is not affected by this appeal. The other, hereafter *Page 676 
designated as the "second piece," is situated immediately north of the first piece, and is the one to which this appeal relates. All the buildings of the institution are located upon the first piece of land. These buildings consist of an old residence, formerly known as the "Sisson Residence," which is occupied by the Sisters and some of the penitents; a large building, about 50 x 120 feet, occupied by the inmates of the institution, a washhouse or laundry, a barn, a residence for the caretaker, and a residence for his assistant. Upon the first piece of land are also located recreation grounds, which had been established there for a long time, and had been used by the defendant institution and the persons occupying the buildings on the land owned by it long prior to its purchase of the land affected by this appeal.
Upon the front of the second piece, there are located vegetable and flower gardens, recreation grounds, and fruit trees, planted thereon since the title to the parcel was acquired. There are no buildings upon the second piece of land; nor have there been any buildings thereon since its purchase. It has always been treated by the defendant institution as a separate and distinct parcel, and no improvements have been made upon it that in any way change its character as a separate and distinct parcel of land from the land on which the home and other buildings of the defendant institution are located.
All of this real property, including the land and the buildings on the remaining portion of the property, are occupied by the House of the Good Shepherd for the purposes for which it was formed. The several classes of inmates of the House of the Good Shepherd are trained, among other things, to different indoor and outdoor occupations to make them industrious and keep them busy. To the different classes are assigned certain portions of land to cultivate as gardens, and *Page 677 
this land is also used for recreation; each class of inmates having its garden and place of recreation separate from the others. No rental or other income is derived by the defendant, the House of the Good Shepherd, from any of the real estate hereinbefore described. The real estate in question was and is occupied exclusively for the purposes of the corporation.
The plaintiff incorporated into his request for a finding certain facts which he claimed had been proved; filed exceptions to the finding of the court, and the refusal of the court to find facts contained in the request, and caused all of the evidence to be certified and made a part of the record of the case in this court.
The appeal assigns error in the judgment rendered, upon the facts found, in omitting to include in the finding certain material facts, and in concluding, as a matter of law, from the facts established by the evidence, that the real estate in question was and is occupied and used exclusively for the purposes of the corporation. The trial court has found that all this property is occupied by the House of the Good Shepherd for the purposes for which it was formed; that to the different classes of inmates are assigned portions of this land to cultivate as gardens; that the land is used for recreation by the inmates; that there is a distinct place of recreation for the Sisters; and that the inmates have no place for recreation, other than the premises described.
The plaintiff insists that none of these conclusions are justified by the evidence, and we are asked to strike them out. This we cannot do, unless it appears that the facts stated were found without evidence. It is apparent from the record that any judge hearing this evidence now before us, weighing the testimony, and passing upon the credibility of the witnesses might reasonably reach the conclusions complained of. The same considerations apply with equal force to the *Page 678 
exceptions filed to the refusal of the court to find as requested; therefore the finding is conclusive.
The purposes of the House of the Good Shepherd, as stated in § 2 of its charter (14 Special Laws, p. 725), are as follows: "Said corporation is formed for the charitable purpose of providing and maintaining, in the city of Hartford, a home to afford protection and a retreat for females who have had the misfortune to fall into crime and who may wish to reform their lives, and also for those whose evil surroundings expose them to the danger of falling into crime." Another provision of its charter (§ 3) provides that "all real estate occupied and used exclusively for the purposes of said corporation shall be exempt from taxation."
The private law exempting this defendant's property in the present case, being an exception to the general rule of taxation, is to be strictly construed. Hartford v.Hartford Theological Seminary, 66 Conn. 475, 482, 483,34 A. 483. But this does not mean that there should not be a liberal construction of the language used in the exemption clause of its charter, in order to carry out the expressed intention of the legislature, but rather that the property claimed to be exempt must come clearly within the provisions granting such exemption.Yale University v. New Haven, 71 Conn. 316, 329,330, 42 A. 87. It is apparent from the record that there can be no question as to this organization being one that serves a beneficial purpose, and that it is entitled to the privilege granted, in so far as its property is used exclusively for such purposes.
The question here presented is, not whether it is entitled to any exemption, but whether the property claimed to be exempt is used exclusively for the purposes of the organization. The land in question is not leased or otherwise used with a view to pecuniary profit. It is not used for any purpose other than *Page 679 
gardens, and as a place of recreation for the inmates of this institution. It is used exclusively for these purposes. Such a use is not unreasonable; and it must be conducive to the health and general welfare of the persons occupying the buildings belonging to the association. Under these circumstances, it would be a forced construction of the language of the Act to hold that this real estate is not used and occupied exclusively for the purposes of the House of the Good Shepherd, within the meaning of the language used in its charter.
   There is no error.
In this opinion the other judges concurred.